DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 11/09/2020 is noted by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The best prior art of record, Jordanoska (US 2010/0007863), Onvlee et al. (US 2012/0314194) and Den Boef et al. (US 2008/0239265), fail to specifically teach the invention as claimed. The specific limitation of a scatterometer having an acoustic source which is configured to project acoustic radiation at an angle of incidence onto a target formed on a substrate to produce first and second acoustic diffraction orders, a first acoustic detector is configured to detect the first acoustic diffraction order while discriminating from spectral reflection and to produce a first detection signal in independent claims 1, 11 and 16 when combined with the limitations of, a second acoustic detector is configured to detect the second acoustic diffraction order while discriminating from spectral reflection and to produce a second detection signal, a detection unit is configured to determine a property of the substrate based on the first and second detection signals, the target is provided with first periodic structure and second periodic structure which is overlaid on the first periodic structure, a layer is arranged between the first and second periodic structures also in independent claims 1, 11 and 16 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Jordanoska discloses an apparatus and method to determine a property of a substrate by measuring, in the pupil plane of a high numerical aperture lens, an angle-resolved spectrum as a result of radiation being reflected off the substrate. The property may be angle and wavelength dependent. The radiation that is reflected off the substrate is radially polarized.
Onvlee discloses an apparatus may be provided with an actuator to move the optical column or a part thereof with respect to the substrate. An optical sensor device is provided which is movable in respect of the optical columns and has a range of movement which enables the optical sensor device to move through a projection area of each of the optical columns to measure a beam of each of the optical columns.
Den Boef discloses an angularly resolved scatterometer uses a broadband radiation source and an acousto-optical tunable filter to select one or more narrowband components from the broadband beam emitted by the source for use in measurements. A feedback loop can be used to control the intensity of the selected narrowband components to reduce noise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855